Per Curiam.
No exception to the charge as given or to the court’s failure to charge appears in the case on appeal. Hence, there is no basis for assignments of error #7-#17, both inclusive; and they present no question of law to this Court for decision. Tynes v. Davis, ante, 528, 94 S.E. 2d 496, and cases cited. Moreover, there is no exception in the case on appeal on which to base assignments of error #3 and #4. Appellant must set forth in his case on appeal his exceptions and thereby give notice to appellee of the specific matters upon which his assignments of error will be based. Whether the case on appeal is challenged by appellee may turn upon what exceptions appear therein. See, S. v. Gordon, 241 N.C. 356, 85 S.E. 2d 322; Suits v. Ins. Co., 241 N.C. 483, 85 S.E. 2d 602.
Assignments of error directed to the denial of appellant’s motions for judgment of nonsuit are overruled. Indeed, they are deemed abandoned; for no reason or argument is stated and no authority is cited in appellant’s brief in support thereof. Rule 28, Rules of Practice in *698the Supreme Court, 221 N.C. 544, 563; Hatcher v. Clayton, 242 N.C. 450, 88 S.E. 2d 104.
The remaining assignments disclose no error of law deemed sufficiently prejudicial to warrant a new trial. Indeed, were we to consider the said unsupported assignments of error it appears that the ensuing result would be the same.
No error.
Johnson, J., not sitting.